Slip-Op. 08-24

              UNITED STATES COURT OF INTERNATIONAL TRADE
- - - - - - - - - - - - - - - -- -x
DORBEST LTD.; RUI FENG WOODWORK    :
(DONGGUAN) CO. LTD.; RUI FENG      :
LUMBER DEV. (SHENZHEN) CO. LTD., :
                                   :
                   and             :
                                   :
AM. FURNITURE MFRS. COMM. FOR      :
LEGAL TRADE; VAUGHAN-BASSETT       :
FURNITURE CO. INC.; CABINET        :
MAKERS, MILLMEN, & INDUS.          :
CARPENTERS LOCAL 721; UBC S.       :
COUNCIL OF INDUS. WORKERS LOCAL    :
2305; UNITED STEEL WORKERS OF AM. :
LOCAL 193U; CARPENTERS INDUS.      :
UNION LOCAL 2093; TEAMSTERS,       :
CHAUFFEURS,WAREHOUSEMEN & HELPERS :
LOCAL 991; IUE INDUS. DIV. OF CWA :
LOCAL 82472                        :
                                   :
      Plaintiffs/Defendant-        :
                   Intervenors,    :
                                   :
                   v.              : Before: Pogue, Judge
                                   : Consol. Ct. No. 05-00003
UNITED STATES,                     :
                                   :
                   Defendant,      :
                                   :
DONGGUAN LUNG DONG/DON HE          :
ART HERITAGE INT’L, LTD/SUPER ART :
FURNITURE CO./ARTOWRK METAL &      :
PLASTIC CO./JIBSON INDUS. LTD./    :
ALWAYS LOYAL INT’L; FORTUNE GLORY :
LTD. (HK LTD.)/ NANHAI JIANTAI     :
WOODWORK CO.; FINE FURNITURE       :
(SHANGHAI) LTD.; COASTER CO. OF    :
AM.; COLLEZIONE EUROPA, USA,       :
INC.; FINE FURNITURE DESIGN &      :
MKTG. LLC; GLOBAL FURNITURE, INC.,:
HILLSDALE FURNITURE, LLC;          :
KLAUSSNER INT’L, LLC; MAGNUSSEN    :
HOME FURNISHINGS INC.;             :
L. POWELL CO.; RIVERSEDGE          :
FURNITURE CO.; WOODSTUFF MFG.      :
INC., D/B/A SAMUEL LAWRENCE;       :
SCHNADIG     CORP.; GOOD COS.;     :
STANDARD FURNITURE MFG. CO.        :
                                   :
            Defendant-Intervenors. :
- - - - - - - - - - - - - - - ----x

[Commerce’s remand determination sustained in part and remanded in
part].
Consolidated Ct. No. 05-00003                                      Page 2

     Troutman Sanders LLP (Jeffrey S. Grimson, Donald B. Cameron,
Julie C. Mendoza, R. Will Planert, Brady W. Mills) for Dorbest
Limited et al.;

     King & Spalding, LLP (Joseph W. Dorn, Stephen A. Jones,
Jeffrey M. Telep, J. Michael Taylor, Elizabeth E. Duall) for the
American Furniture Manufacturers Committee for Legal Trade et al.;

     Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne
E. Davidson, Director, Patricia M. McCarthy, Assistant Director,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Brian A. Mizoguchi, Michael D. Panzera); Rachel E.
Wenthold, Senior Attorney, Office of Chief Counsel for Import
Administration, U.S. Department of Commerce, for the United States
Department of Commerce;

     Mowry International Group, LLC (Jill Cramer and Kristin H.
Mowry) and Howe & Russell, PC (Kevin Russell) on behalf of Art
Heritage International, Limited et al.; and

     Trade Pacific, PLLC (Robert          G.    Gosselink)   on   behalf   of
Dongguan Lung Dong/Dong He et al.


Decided: February 27, 2008


     POGUE, Judge: This matter is before the court following

partial remand.      In its prior opinion, the court reviewed the

Department of Commerce’s (“Commerce’s”) affirmative less than fair

value determination for subject merchandise and the antidumping

duty order and dumping margins subsequently imposed. Dorbest Ltd.

v.   United     States,   30   CIT   _,        462   F.   Supp.    2d   1262

(2006)(“Dorbest”);1 see also, Wooden Bedroom Furniture From the

People’s Republic of China, 69 Fed. Reg. 67,313, 67,317 (Dep’t

Commerce Nov. 17, 2004)(final determination of sales at less than



     1
         Familiarity with the court’s prior decision is presumed.
Consolidated Ct. No. 05-00003                                   Page 3

fair value)(“Final Results”) amended by       Wooden Bedroom Furniture

From the People’s Republic of China, 70 Fed. Reg. 329, 330 (Dep’t

Commerce Jan. 4, 2005)(notice of amended final determination of

sales at less than fair market value and antidumping duty order).

During the investigation leading to the Final Results, Commerce

used various methods to value the factors of production of the

subject merchandise in order to approximate the normal value of the

merchandise, and to make its determination regarding dumping.         See

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1265, n. 1.         A number of

these valuations were remanded for redetermination pursuant to the

court’s order. Id. at 1321-22. Commerce’s remand determination as

to the following issues are now before the court:

1. Labor wage rate
2. Valuation of specific factors of production
     a. Hooks and connectors
     b. Resin
     c. Mirrors
     d. Cardboard
     e. Metal spare parts, non-scope metal canopies and other metal
     parts
3. Selection of surrogate companies to calculate financial ratios
4. Calculation of financial ratios
5. Calculation of Separate/Section A rate

For the reasons discussed below, the court sustains in part and

remands   in   part   Commerce’s   redetermination   pursuant   to   court

remand.

                           STANDARD OF REVIEW

     The court reviews remand determinations for compliance with

the court’s remand order. NMB Sing. Ltd. v. United States, 28 CIT
Consolidated Ct. No. 05-00003                                            Page 4

1252, 341 F. Supp. 2d 1327 (2004)(affirming International Trade

Commission’s determinations on remand where the determinations were

in accordance with law, supported by substantial evidence, and

otherwise satisfied the remand order); see also Olympia Indus.,

Inc. v. United States, 23 CIT 80, 82, 36 F. Supp. 2d 414, 416

(1999)(affirming after “review[ing] Commerce's compliance with

these       instructions   in   its    Remand     Results”    and   finding   the

determination to be supported by substantial evidence and in

accordance with law).       In addition, any factual findings on remand

must be supported by substantial evidence and the agency’s legal

determinations      must   be   in    accordance    with     law.   19   U.S.C.   §

1516a(b)(1)(B); see, e.g., AG der Dillinger Huttenwerke v. United

States, 28 CIT 94, 95, 310 F. Supp. 2d 1347, 1349 (2004)(holding

remand determination to legal and factual standards set out in 19

U.S.C. § 1516a(b)(1)(B)).



                                     DISCUSSION

1. Labor wage rate

     In Dorbest, the court analyzed the Department of Commerce’s

(“Commerce’s”) use of its linear regression model to calculate an

approximation of the People’s Republic of China’s (“PRC’s”) wage

rate.2       This method uses the reported Gross National Products


        2
      Following the commencement of this litigation, Commerce
requested, and was granted, a voluntary remand to correct some
                                                   (continued...)
Consolidated Ct. No. 05-00003                             Page 5

(“GNIs”) and wage rates3 of the market economy countries meeting

Commerce’s criteria to create a linear function that is then used

to calculate approximations of wage rates based on a country’s per

capita GNI.   Commerce then specifically determines the wage rate

that corresponds to the PRC’s reported GNI,4 and uses that wage

rate as an input in further calculations.

As-applied invalidity:

     In its initial analysis, the court first found that Commerce’s

use of a data set that excluded countries that met its standards


     2
      (...continued)
flaws in its wage rate calculation. Therefore, the court in
Dorbest was reviewing Commerce’s determination after its
voluntary remand. All discussions here of Commerce’s remand
determination are in reference to its determination following the
court-ordered remand.
     3
      Commerce selected the wage rate data for its regression
from the Yearbook of Labour Statistics, published by the
International Labour Organization (“ILO”), and GNI data was
selected from the World Bank. Final Results of Redetermination
Pursuant to Court Remand 4, n. 2, and Annex II (“Remand
Results”).
     4
      The court instructed Commerce to explain why it uses the
reported GNI from the PRC for calculating wage rate, but does not
use the PRC’s reported wage rate, as both are based on wages.
Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1298 (granting that there
could be reasonable explanations for why Commerce found one to be
reliable and the other not). In its redetermination, Commerce
states that it has found that “each NME’s GNI, as published in
the World Bank Indicators, is the ‘best available’ metric for
establishing economic comparability for all surrogate values,
including labor,” because all available sources or metrics would
be “[]tainted by the non-market nature of the economy underlying
an NME’s GNI”. Remand Results 11. No party challenges this aspect
of Commerce’s remand determination, and given the dearth of data,
Commerce’s determination appears to the court to be reasonable in
this instance.
Consolidated Ct. No. 05-00003                                                          Page 6

for    inclusion               did   not    constitute    use    of    the    best    available

information and was arbitrary and therefore not supported by

substantial evidence. Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1295

(2006).          Thus, the court instructed that Commerce either “(a)

justify          why       its       data   set   constitutes         the    best    available

information;               or    (b)   incorporate       those   countries        meeting   its

criteria into the data set . . . .”                        Dorbest, 30 CIT at_, 462 F.

Supp. 2d at 1321.

       On remand, Commerce “reconsidered the data set used in this

case       and    .        .    .    determined   to     include      all    data    that   meet

[Commerce’s] suitability requirements and that were available at

the time the 2004 wage rate was calculated.” Final Results of

Redetermination Pursuant to Court Remand 4 (“Remand Results”).5 In

addition, Commerce engaged in notice and comment rulemaking to

arrive       at        a        revised     methodology,     detailed        at     Antidumping

Methodologies: Market Economy Inputs, Expected Non-Market Economy

Wages, Duty Drawback; and Request for Comments, 71 Fed. Reg. 61,716

(Dep’t Commerce Oct. 19, 2006)(“Antidumping Methodologies”); see

also Expected Non-Market Economy Wages: Request for Comment on

Calculation Methodology, 70 Fed. Reg. 37,761 (Dep’t Commerce June



       5
      During Commerce’s initial investigation, Dorbest had argued
that Commerce should perform the regression analysis only using
data from economically comparable countries. Alternatively,
Dorbest argued that Commerce should include data from all
countries that met its stated criteria, which it has now done.
See, e.g., supra.
Consolidated Ct. No. 05-00003                                            Page 7

30, 2005)(“Expected NME Wages”).            Commerce applied the results of

its rulemaking procedure to address the court’s data selection

concerns here.6

      Commerce has complied with the court’s order, and this aspect

of the redetermination is not challenged by any of the parties, see

Comments Pls. Dorbest on Commerce’s 2d Remand Redetermination 6

(“Dorbest Comments on Remand Results”); the court therefore affirms

this aspect of the redetermination.

Distortions in Wage Rate Calculation:

      In Dorbest, the court also found Commerce’s use of its wage

rate methodology unreasonable, absent sufficient justification for

its calculations, particularly as Commerce had not engaged in

notice-and-comment rulemaking when developing its methodology. The

court       chose   not   to   examine   each   aspect     of   Commerce’s   chosen

methodology         without    the   benefit    of   the    agency’s   reasoning.

Nonetheless, the court noted that, while in theory the regression

analysis used by Commerce could be considered a reasonable use of

the   best      available      information,     Commerce’s      regression   model

appeared to produce distortions. For example, when used to predict

wage rates of market economies such as India (whose reported wage



        6
      As a result of its use of the larger data set on remand,
Commerce changed its estimates of the PRC wage rate from $0.85,
determined during its voluntary remand, see Wooden Bedroom
Furniture from the People’s Republic of China at 25 (Dep’t
Commerce Aug. 1, 2005)(final results of redetermination pursuant
to court remand orders), to $0.77. Remand Results at Annex II.
Consolidated Ct. No. 05-00003                               Page 8

rate is known), the model predicts a wage rate three times higher

than India’s reported wage rate. Dorbest, 30 CIT at_, 462 F. Supp.

2d at 1296-97.    (Commerce found India’s economy to be closest to

the PRC’s. Id.)    Further, in performing its regression analysis,

Commerce chose not to use regression through the origin (“RTO”)

methodology, which employs the assumption that countries with a GNI

of zero have wage rates of zero.7    The court noted the criticism

that because Commerce used a regression model that had a positive

y-intercept, rather than the RTO method, its regression model

appears to overstate wage rates of low-income countries, so that

the calculated wage rate is higher than the wage rates of any

countries Commerce might otherwise look to as surrogates, making

the methodology neither the most accurate nor fair.      The court

instructed Commerce to “reconsider its use of its methodology or an

alternative method for determining the labor rate for the PRC in

this case.” Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1321.

     Commerce has now engaged in notice and comment rule-making

regarding data selection and methodology for determining labor wage

rates for non-market economies.   See, e.g., Expected NME Wages, 70

Fed. Reg. 37,761; see also, Antidumping Methodologies, 71 Fed. Reg.

61,716.   During this process, Commerce considered the parties’


     7
      As noted in Dorbest, Commerce’s original regression, which
did not use RTO methodology, appeared to create a distortion in
this regard by producing a wage rate of $0.392 for a hypothetical
country with zero GNI. Dorbest, 30 CIT at_, 462 F. Supp. 2d at
1296-97.
Consolidated Ct. No. 05-00003                                                Page 9

suggestions for altering its methodology.                  Ultimately, Commerce

determined to employ the same methodology (Ordinary Least Squares

linear regression) as it had in its Final Results using a data set

of   all   countries   meeting       its    selection     criteria.          As   such,

Commerce’s regression model assumes that wage rates and GNI have an

approximately linear relationship. See Expected NME Wages, 70 Fed.

Reg. at 61,720 (stating that there is a “consistent relationship

over time between wage rates and GNI”).                   This methodology was

applied during the remand proceedings now at issue.

      In its remand determination, Commerce concluded that “there is

no inherent distortion in the regression model that would lead to

systematic overestimation of wages.” Remand Results 7.                            As to

arguments regarding India’s calculated versus actual wage rate,

Commerce    asserts    that      India’s    reported      actual      wage   rate    is

anomalously low, and, as a result, any estimate based on data from

other countries will produce an over-estimate of India’s wage rate.

No party challenges this aspect of Commerce’s remand determination.

      In   making     its    determination,         Commerce     considered,        but

ultimately    rejected,         methods    for    determining    the    wage      rate,

“including    choosing      a    single    wage    rate   from   an    economically

comparable market economy, averaging the wage rates of economically

comparable market economies, and running the regression only on

economically comparable countries.”               Remand Results 12.         Commerce

concluded that “none of these alternatives reduces the potential
Consolidated Ct. No. 05-00003                                         Page 10

for distortion or increases either fairness or predictability.”

Id.     Ultimately,    Commerce    chose   to   continue   with      its   prior

methodology, considering it preferable to rely on “the broadest

data set possible to arrive at a wage rate that is directly tied to

each NME’s GNI.”      Id.

      Commerce rejected use of data from a single, surrogate country

because there was so much variation in wage rates that Commerce

found the use of a single surrogate would “undermine the accuracy,

fairness and predictability of [Commerce’s] calculations.” Remand

Results 13.      According to Commerce, the regression technique

enhances predictability because the variation in wage rates at low

GNIs means that choosing just one would lead to great variability

in data used for different NME countries. Commerce also noted that

because not all countries reported suitable wage rates every year,

using   a   larger   group   and   “averaging”    the   data    by   means   of

regression analysis was a more desirable option.               Remand Results

16.   The court finds that Commerce weighed this method and, on this

record, reasonably chose to reject it.

      Commerce also considered other averaging methods.               Commerce

found that a method of averaging the wage rates of the eight

reporting countries with the closest GNIs to a given NME was flawed

for countries with small GNIs, because there were no reported wage

rates from countries with GNIs lower than US $420.                   Thus, all

countries with lower GNIs would have wage rates determined based on
Consolidated Ct. No. 05-00003                                     Page 11

averages for countries that all had higher GNIs (very likely

leading to an overestimate).        Commerce therefore found that its

regression analysis was superior because it allows for wage rates

to be calculated for NME countries with smaller GNIs than Commerce

has data for.   The court finds this conclusion to be reasonable.

     Commerce   also     considered     (and    rejected)    limiting   its

regression analysis to data from a range of economies at comparable

levels of development to each NME. Remand Results 18.             Commerce

found that “a basket of ‘economically comparable’ countries could

be extremely small.”     Id.    Commerce found this problematic because

the resulting regression “would be highly dependent on each and

every data point.”     Id.   This, in turn, was problematic because for

countries with GNIs less than US $1000, “observed wage rates did

not increase in lockstep with increases in GNI.” Id.              In other

words, the relationship between wage rate and GNI for countries

with low GNIs is not necessarily linear.             Rather, there is a

“global relationship between wage rates and GNI.” Id.             Commerce

therefore   concluded    that   this   global   relationship   was   better

captured by “a larger basket [of data].” Id.8               Here, Commerce


     8
      No party here claims that as a result of including data
from countries with much larger wage rates and GNIs (with a
stronger linear correlation than wage rates and GNIs for smaller
countries), the linear regression is less accurate for countries
with small GNIs, nor that the consequent, higher R-square value-
–resulting from the use of the inclusive data set--is
predominantly reflective of a higher reliability for countries
with large GNIs. Specifically, no party challenges the
                                                   (continued...)
Consolidated Ct. No. 05-00003                                     Page 12

reasonably executed the task of choosing between two, imperfect

data sets.

      Next, Commerce considered and rejected Dorbest’s argument that

use   of   RTO   methodology   would   result   in   less   distortion   for

countries with low GNIs.       Commerce gives multiple explanations for

its choice not to use RTO, including the fact that the relationship

between GNI and wage rates might not be linear near the origin.

Remand Results 19.9     Commerce states that it is not trying to find

the correct econometric model for wage rate as a function of GNI,

but rather, is using all the data available and assuming linearity;

thus, Commerce is simply “using a statistical tool, regression

analysis, to generate a variable average of wages.” Remand Results


      8
      (...continued)
government’s working assumption that including data from more
countries results in a more accurate prediction for countries of
all GNIs as evidenced by the higher R square value. See, e.g.,
Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1298, n. 32 (noting that
AFMC, for example, had argued that changing the data set would
create “distortions and results that are less reliable than
Commerce’s existing methodology” as a result of the fact that
Commerce’s (initial) data set of 56 countries lead to an adjusted
R square of 0.92 while if only the low-income and lower-middle
income countries were used, the adjusted R square is only 0.47.
(citations omitted)); see also Antidumping Methodologies, 71 Fed.
Reg. at 61,720-21 (noting the high R square value for the
regression when all countries were included, and the fact that
wages did not increase in “lock-step” for countries with low
GNI).
      9
      Petitioner argued, and Commerce agreed, that “[i]f the data
are far from the origin, we have no evidence that the linearity
applies over this expanded range. For example, the response may
increase exponentially near the origin and then stabilize into a
near linear response in the region of the typical inputs.”
Remand Results at 27 ((citations omitted)).
Consolidated Ct. No. 05-00003                                        Page 13

28   (emphasis    omitted).     Commerce    explained    that   it   does   not

“theorize on the precise nature of the relationship between wage

rates and GNI near the origin.       Rather, [Commerce] notes that the

universe of relevant data does not indicate that the intercept

relating to this universe of data is zero.” Remand Results 29.

Commerce asserts that setting the y-axis intercept to zero would be

inappropriate, because it would “impose a theoretical constraint on

the calculation of expected NME wage rates.” Remand Results 10

(citing Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1296-97).             Lastly,

Commerce explains that “because no country has a zero wage rate,

the intercept will never, in reality, be zero.” Remand Results 10.

      Dorbest argues that here, there is “a strong reason to believe

that when the independent variable is zero, the dependent variable

is also zero.” Dorbest Comments on Remand Results 9.10                Dorbest

points to discrepancies between reported wage rates for market

economies and the wage rates predicted by Commerce’s regression,

arguing that these discrepancies show that Commerce’s methodology

still leads to distorted rates.             Commerce examined Dorbest’s

arguments during its remand determination, as well as Petitioner’s

argument   that    “predicted    wages     based   on   regression    without

employing RTO are, on average, $0.02 higher than actual wages.               In



      10
      During oral argument, Dorbest conceded that RTO was not
necessary to get the most accurate estimate of wage rates, but
conditioned the concession on the court’s acceptance of its GLS
argument.
Consolidated Ct. No. 05-00003                                              Page 14

contrast, the regression results with RTO underestimate wages for

the same lowest income countries by over $0.27. . . .” Remand

Results       27.   Accordingly,    on     remand,       Commerce    examined     its

methodology, and ultimately chose to use only “real world data”

rather than include a hypothetical data point, such as the origin,

and    thus    decided   against    using       RTO.      Commerce      stated    that

“[Commerce] believes that it is neither reasonable nor fair to

place a constraint on the calculation that is ‘theoretically

consistent for a hypothetical country’ over a method that provides

the best fit with the actual data, with the result to be applied to

the actual NME countries and respondents involved.” Remand Results

28.     Thus, Commerce chose not to hypothesize as to whether the

relationship maintained its general linearity near the origin. The

court     finds     that,   based    on        the    record    here,    Commerce’s

determination to use only real-world data and not to perform RTO

was reasonable.       As a legal matter, on this record, Commerce may

reasonably choose to rely solely on real-world data. As a question

of    fact,    Commerce’s   weighing      of    the    record   evidence    was   not

unreasonable.

       In Dorbest, the court also noted Respondents’ allegation that

a Generalized Least Squares (“GLS”) model would be more appropriate

than an Ordinary Least Squares (“OLS”) model, as GLS could correct
Consolidated Ct. No. 05-00003                                            Page 15

for the heteroscedasticity11 apparent in the data set used by

Commerce. Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1298, n. 33.                  The

court did not examine the reasonableness of Commerce’s choice at

that time, but noted that the suggestion (as well as the underlying

issue of heteroscedasticity) was “an example of a step Commerce

could consider on remand.” Id.12

     On         remand,        Commerce    considered        the   effect       of

heteroscedasticity in its data set, and Dorbest’s arguments that

because of heteroscedasticity, a GLS regression technique would

yield        more   accurate   results    than   the   OLS   technique   used    by

Commerce. Remand Results 31-32.            Commerce chose to use OLS rather



        11
       Heteroscedasticity occurs when the variance of error terms
is not constant. Here, for example, Dorbest asserts that the
data points are more widely distributed for large GNIs, leading
to a larger variance. In cases where a data set is
heteroscedastic, OLS is not the best estimator of the slope of a
line. That is because the OLS method gives the same amount of
weight to data with greater variability as data with less
variability. The GLS method weights each data point used in the
regression analysis based on its variance, giving more weight to
data with lower variance. For heteroscedastic data sets, GLS is
considered the best linear unbiased estimator (or “BLUE”). For
homoscedastic data sets, OLS is BLUE. Use of OLS on a
heteroscedastic data set will still yield a linear, unbiased
estimator; however, it will not be the best. DAMODAR N GUJARATI ,
BASIC ECONOMETRICS Ch. 11, App’x A at 900 (4th ed. 2003)(“Basic
Econometrics”).
        12
      The court did not opine on whether Commerce should use a
Generalized least Squares Model instead of an Ordinary Least
Squares Model, as suggested by Dorbest, to account for
heteroscedasticity. Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1298,
n. 33 (“[t]he court, of course, does not know whether or not this
would improve the accuracy of the model, but this is an example
of a step Commerce could consider on remand.”).
Consolidated Ct. No. 05-00003                                              Page 16

than GLS because of the difficulty of detecting and correcting for

heteroscedastity.          Commerce      also    determined        that    to   take

heteroscedasticity into account, it would have to determine from

year to year whether its data set was heteroscedastic; if it were,

Commerce would have to use a Generalized Least Squares model of

regression rather than an Ordinary Least Squares model; if not, it

would use the Ordinary Least Squares model currently in use.

Commerce found that such a system would not be predictable from

year to year.

     Dorbest      argues   that    “[u]se       of     GLS   would   correct    for

heteroscedasticity when present, and leave the result unaltered

where no heteroscedasticity is present.” Dorbest Comments on Remand

Results 18. Thus, Dorbest suggests that Commerce would not need to

determine, from year to year, which methodology to use, because for

homoscedastic data sets, the GLS equation becomes the same as the

OLS equation. See, e.g., DAMODAR N GUJARATI , BASIC ECONOMETRICS ch. 11

(4th ed. 2003)(“Basic Econometrics”).            Dorbest further argues that

Commerce’s statutory obligation is “to calculate dumping margins as

accurately   as    possible,”     and    that    GLS    regression    methodology

represents a more accurate calculation. Defendant-intervenors AFMC

argue that there are drawbacks to using GLS, particularly that “for

GLS to work accurately, the nature of the heteroscedasticity must

be known in advance.” AFMC’s Rebuttal Comments on Final Results of

Redetermination     Pursuant      to    Court   Remand       17   (“AFMC   Rebuttal
Consolidated Ct. No. 05-00003                                               Page 17

Comments on Remand Results”).             In other words, “[i]n order to

implement GLS correctly . . . one needs to know the form of the

heteroscedasticity – on which variables the variance depends and

how it depends on those variables.” Id.            Thus, AFMC points out that

without more information on the relationship between wage rate and

GNI, GLS might not be practical to implement.

     On remand, Commerce stated that it considers itself simply to

be engaging in an exercise in averaging, and that “[t]he only

relevant    aspect   of    the   regression   is    the    line   itself,     which

represents the variable average of the entire universe of data.”

Remand Results 32.         Dorbest argues that Commerce’s protestations

that it is not        engaging in econometrics do not make it so.

According to Dorbest, “the underlying assumptions of econometrics

are extremely relevant to Commerce’s purpose, and Commerce cannot

just define those assumptions away.” Dorbest Comments on Remand

Results 17.

     It is true that Commerce cannot use econometric methodology in

its calculations and then refuse to verify that its methodology

produces    accurate       results   by   claiming        that    it   is    merely

“utiliz[ing] regression analysis as a tool to arrive at a variable

average.”      To    the   court,    Commerce’s     tool    is    econometrics.13


     13
      According to Gujarati, cited by all parties, one
definition of econometrics goes as follows: “econometrics may be
defined as the quantitative analysis of actual economic phenomena
based on the concurrent development of theory and observation,
                                                   (continued...)
Consolidated Ct. No. 05-00003                                      Page 18

However, on remand, Commerce further explained that “even if

[Commerce’s] regression analysis were to be characterized as an

econometric model, the potential for heteroscedasticity would not

affect the unbiasedness of the estimator.” Remand Results 32

(citing Basic Econometrics 381).         As explained in footnote 11,

supra, in the presence of heteroscedasticity, OLS is still a

linear, unbiased estimator. As a legal matter, therefore, Commerce

may, on this record, use OLS.        It may not, however, as a factual

question, be the “best” estimator.       Commerce, however, also stated

that “heteroscedasticity is not easily detected or corrected for,

as evidenced by the many tests and potential correction methods

presented in the econometric and statistical texts in [Dorbest’s

exhibits].” Remand Results 32.        On this remand record, the court

cannot disagree.      While Dorbest cites its preferred statistical

analysis, claiming that it provides a more accurate result, the

record    here   discloses   that,   because   of   the   “many   facts   and

potential methods presented” in the econometric and statistical

texts in [Dorbest’s Exhibits], Commerce was required to choose

between a number of imperfect alternatives.           Thus, considered in

this context, a reasonable mind can conclude that Commerce chose

the best information available.          Commerce considered Dorbest’s


     13
      (...continued)
related by appropriate methods of inference.” Basic Econometrics
1 (citing P.A. Samuelson, T.C. Koopmans, and J.R.N. Stone,
“report of the Evaluative Committee for Econometrica,”
Econometrica, vol. 22, no. 2, Apr. 1954, pp. 141-146).
Consolidated Ct. No. 05-00003                                       Page 19

arguments as to the merits of using GLS rather than OLS regression

methodology, and reasonably rejected GLS methodology, and the data

it produced, as it did all the alternatives proposed to its chosen

approach.    Accordingly, the court will affirm its choice.


2. Valuation of Specific Factors of Production

A. Hooks and Connectors

     In its Final Results, Commerce valued Dorbest’s hooks and

connectors using the Indian Harmonized Tariff System (“HTS[I]”)

subheading 8302.4200, HTS[I]14 as the appropriate category for

comparison.    Dorbest challenged this determination, arguing that

Commerce should have used expired HTS[I] category 8302.1009.15             The

court noted that “Commerce [had] not articulated in what way the

inputs ‘closely resemble’ the HTS[I] subheading description,”and

remanded the choice of a category for the valuation of hooks and

connecters    in   order   for   Commerce   to   “explain   how   the   chosen

subheading is rationally connected to the factor input” or to “find

another suitable subheading or data set.” Dorbest 30 CIT at_, 462

F. Supp. 2d at 1309.

     In its remand determination, Commerce considered Dorbest’s

description of its connectors and hooks, compared the subheading


     14
      8302.4200, HTS[I] includes: hardware, fixtures, castors
etc. and parts, base metal: other fittings etc. suitable for
furniture.
     15
      8302.1009, HTS[I] includes: hardware, fixtures, castors,
etc., and parts, base metal: hinges & parts thereof.
Consolidated Ct. No. 05-00003                                      Page 20

chosen in the Final Results to the inputs, and concluded that

8302.4200 was indeed the appropriate category for valuation. Remand

Results     36.    Commerce   also      “considered   whether    other   HTS

subheadings would be more specific to the inputs in question.” Id.

at 37.    Commerce found that Dorbest’s suggested subheading was not

appropriate because, in addition to being expired, it was limited

to “hinges and parts thereof,” whereas, after considering the

definition of hinges, Commerce found that “the record evidence

supports a finding that hooks and connectors are not hinges.”            Id.

at 37-38.    Dorbest does not contest this conclusion, and the court

finds that Commerce’s determination on remand is reasonable.



B. Resin

     During Commerce’s initial determination, Dorbest suggested

that Commerce value Dorbest’s resin applique input using expired

subheading 3926.4009, HTS[I].16         In its Final Results, Commerce

chose not to use an expired subheading, but rather a heading it

later argued before this court “most closely resembles Dorbest’s

proposed    but   expired   category,    and   comports   with   Commerce’s

preference that the factor value information be contemporaneous.”

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1310 (quoting Def’s Resp.

Court’s March 10, 2006 Qs 23).            Specifically, Commerce valued



     16
      3926.4009, HTS[I] includes: articles of plastics (inc.
polymers & resins).
Consolidated Ct. No. 05-00003                                      Page 21

Dorbest’s resin applique using HTS subheading 3926.3090, HTS[I].17

The administrative record showed that Commerce based its decision

on the expired nature of Dorbest’s proposed subheading. Memorandum

from James H. Jochum to Jeffrey A. May, Issues and Decision

Memorandum for the Less-Than-Fair-Value Investigation of Wooden

Bedroom Furniture from the People’s Republic of China 170-71 (Cmt.

19)(Dep’t Commerce Nov. 8, 2004), P.R. Doc 1933, available at

http://ia.ita.doc.gov/frn/summary/prc/04-25507-1.pdf          (“Issues   &

Decision Mem.”).

      The court remanded, stating that Commerce had not “explained

in   what   way   the   selected   subheading   resembles   the   suggested

subheading, or, more importantly, the factor input.”          Dorbest, 30

CIT at_, 462 F. Supp. 2d at 1311.       The court ordered that Commerce

provide an explanation or analysis for its choice on remand.           The

court also noted that subheading 3926.4009, HTS[I] “appears to

apply to ornamental articles while subheading 3926.3090, HTS[I],

appears to apply to furniture fittings,” Dorbest, 30 CIT at_, 462

F. Supp. 2d at 1310, and therefore further ordered that if Commerce

were to find that the factor input was ornamental in nature, it

would “need[] to then determine what the appropriate subheading

would be to reflect that it is ornamental.” Dorbest, 30 CIT at_,

462 F. Supp. 2d at 1311.


      17
      3926.3090, HTS[I] includes: other articles of plastics and
articles of other materials . . . fittings for furniture,
coachwork, or the like.
Consolidated Ct. No. 05-00003                                             Page 22

     During the remand proceeding, Commerce determined that the

resin applique input was ornamental in nature.             This determination

was based on information in the record, including, inter alia,

Dorbest’s description of the input as “PVC and polymer used for

decorating.” Remand Results 39 (citing Dorbest HTS submission at

attch. 1)(emphasis added).        Commerce further determined that the

proper    classification    for     the     input    was   neither       Dorbest’s

originally suggested subheading, due to it having already expired

and Commerce’s stated emphasis on contemporaneity, nor was it

Commerce’s     initially   chosen    classification,         as   that    did   not

“appear[] to include articles that are ornamental in nature.”

Remand    Results   40.    Rather,        Commerce   found    that   subheading

3926.4099, HTS[I]18 most closely resembled Dorbest’s description of

its input.19    In making its decision, Commerce asserted that it had

found “a subheading that more directly relates to the input in

question,” and that its new, chosen subheading was “specific to the

input in question (i.e., covers plastic ornamental articles) and is

contemporaneous with the POI.”              Remand Results 40.           Commerce

further noted that “there is a close overlap in the description of

the HTS subheading selected, 3926.4099, and the HTS subheading

proposed by Dorbest, 3926.4009, in that both appear to include


     18
      3926.4099, HTS[I] includes: other articles of plastics:
other statuette & other ornamental articles NES.
     19
      The court recognizes that this decision nearly tripled the
valuation of resin applique used by Commerce.
Consolidated Ct. No. 05-00003                                 Page 23

plastic ornamental articles.” Id.

     Dorbest   challenges   Commerce’s   determination   on   remand.

Although Dorbest agrees with the determination that the input was

ornamental, Dorbest Comments on Remand Results 38, Dorbest argues

that Commerce continues to reject 3926.4009, HTS[I] solely on the

basis that it predates the period of review, and that this is not

in accordance with the court’s instructions. Id. (quoting Dorbest,

30 CIT at_, 462 F. Supp. 2d at 1310 (“the use of contemporaneity as

the sole justification for its decision does not comport with

Commerce’s statements that contemporaneity is but one of several

criteria when selecting surrogate value information.”)).      Dorbest

further argues that Commerce improperly reopened the record on

remand when it chose a subheading - 3926.4099 - that was not

proffered by any party in the proceeding below. Dorbest Comments on

Remand Results 40.   Dorbest argues that import statistics related

to the subheading and considered by Commerce on remand were not

part of the record during the administrative proceeding and should

therefore not have been examined during the remand redetermination.

Dorbest further argues that it was prejudiced by the short amount

of time it had to respond to Commerce’s choice of a new subheading,

stating that three weeks was simply not sufficient, particularly

when compared to the length of the initial investigation.     Despite

the short amount of time, Dorbest raised a number of concerns with

subheading 3926.4099, HTS[I] before Commerce.
Consolidated Ct. No. 05-00003                                            Page 24

       Dorbest’s      argument    characterizes   the    court’s     decision   as

“overrul[ing] Commerce’s reliance on contemporaneity as the sole

basis    for   rejecting    the    value   proposed     by   Dorbest.”   Dorbest

Comments on Remand Results 46.             This statement claims too much.

The court’s remand order states that “[w]hile the court agrees that

contemporaneity is an important factor to consider when evaluating

surrogate value information, the use of contemporaneity as the sole

justification for its decision does not comport with Commerce’s

statements that contemporaneity is but one of several criteria when

selecting surrogate value information.” Dorbest, 30 CIT at_, 462 F.

Supp. 2d at 1310 (citations omitted). The court further criticized

Commerce’s determination for not explaining or analyzing how its

chosen subheading reflected Dorbest’s description of the factor

input.    However, the court did not, as implied by Dorbest, set any

specific standard for Commerce to meet in order to reject Dorbest’s

suggested subheading.

       Although the court rejected Commerce’s choice of a subheading

when    the    sole   justification     for   that    choice   was    Commerce’s

preference for contemporaneous data, on remand, Commerce made its

choice based on Dorbest’s description of its input, the overlap of

its chosen subheading with Dorbest’s proposed subheading, and the

subheading’s       status    as    un-expired.        Contemporaneity     cannot

therefore be said to be “the sole justification for [Commerce’s]

decision” on remand.        Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1310.
Consolidated Ct. No. 05-00003                                       Page 25

Rather, Commerce appears to have properly exercised the “wide

discretion” accorded to it by Congress “in the valuation of factors

of production” pursuant to 19 U.S.C. § 1677b.             Nation Ford Chem.

Co. v. United States, 166 F.3d 1373, 1377 (Fed. Cir. 1999).

Nothing in this court’s order limited Commerce to a choice between

the two subheadings examined during the initial investigation.

Further, as Commerce noted in its remand determination, “[Dorbest]

has not argued that the [subheading chosen by Commerce] is not

specific to the input in question.” Remand Results 46.                    Thus,

Dorbest did not dispute the accuracy of the subheading, although it

did   advance   several   arguments   as    to   why    data   regarding    the

subheading was distorted or inacurate.

      Specifically with regard to the subheading data, on remand,

Dorbest argued that data from InfoDrive India indicated that the

subheading Commerce chose included mis-classified product. Dorbest

Comments   on   Remand    Results   44.    Dorbest     submitted   data    from

InfoDrive India during the Remand proceedings “to illuminate the

contents of HTS 3926.4099.” Id. at 44 (quoting Dorbest’s Comments

on Draft Remand Redetermination (Apr. 5, 2007)(2d Remand Pub. Doc.

21 at 26-29 & Exh. 12)).       Specifically, Dorbest claims that the

data show inclusion in 3926.4099, HTS[I] of numerous items that

should be classified in other categories, including plastic pellet

samples (boxes), plastic beads, resin clocks, figures (made of

polyresin) and photo frames. See Dorbest Comments on Remand Results
Consolidated Ct. No. 05-00003                                             Page 26

44-45.       Dorbest      states   that    “[i]f    Commerce’s      new    [chosen

subheading] underwent the same scrutiny ensured by the procedural

safeguards    of    the    full    proceeding      below    .   .   .   additional

information could have been developed to illuminate the problems in

this [subheading].” Id. at 45.

     Regarding the problems Dorbest “illuminated” during the remand

proceeding, Commerce found that the Infodrive data Dorbest put

forth “cannot be relied upon because they fail to account for a

significant percentage of imports reported under the HTS subheading

and because the data are not reported in a uniform, measurable

quantity.”    Remand Results 47.          Commerce noted that the Infodrive

data excluded data from several countries which “represent 54

percent of total imports, by quantity, excluding imports from the

PRC, Thailand, and South Korea.” Id. at 48 (citing Dorbest’s

Comments on Draft Remand Redetermination (Apr. 5, 2007)(2d Remand

Pub. Doc. 21 at Exh. 12)).          Commerce also found that imports for

all but two countries listed were incomplete. Remand Results 48.

Commerce also argued that Infodrive data was not reliable because

of the multiple units of measurement under which the Infodrive data

is classified. Id.         These problems with the data, according to

Commerce, differentiated the situation of resin from that of

mirrors,   see     infra   at   27-29.      Commerce       therefore    reasonably

determined that the Infodrive data was not reliable enough to call

into question the MSFTI data.
Consolidated Ct. No. 05-00003                                       Page 27

      Nor is Dorbest’s argument that three weeks was an insufficient

amount   of   time   for   it   to   properly   comment    on   the    draft

redetermination      persuasive.       As   Defendant      notes,     remand

determinations typically involve “a limited number of issues . . .

as compared with a full antidumping investigation.” Def.’s Resp. to

Comments upon Commerce’s Redetermination Pursuant to Remand 58

(“Def.’s Resp. to Comments on Remand Results”).           Although Dorbest

states that it did not have sufficient time, it does not allege

specific prejudice from having such a short time to comment.            Nor,

as the AFMC notes, did Dorbest request an extension of time during

the remand proceedings. AFMC’s Rebuttal Comments on Remand Results

45.   Dorbest admits that the objections it raised to Commerce’s

choice of subheading 3926.4099 were “not ‘foolproof’ to Commerce’s

counterattack.” Dorbest Comments on Remand Results 43, and does not

suggest that, since the remand proceeding, it has come up with

other objections which it was unable to exhaust before the agency

due to a lack of time.     However, Commerce addressed this argument

below, and found that there was no reason to exclude those values.

      Lastly, Dorbest argues that if the court affirms Commerce’s

choice of subheading, Commerce should still be required to exclude

aberrational data from the United States and Singapore. Id. at 47.

Dorbest bases its assertion of distortion on the fact that goods

from each of these countries were only imported during one month of

the POI, and because the values were higher than imports from other
Consolidated Ct. No. 05-00003                                      Page 28

countries.    Id. (citing Hebei Metals & Minerals Imp. & Exp. Corp.

v. United States, 28 CIT 1185 (2004)).         Commerce addressed this

issue during the remand proceedings, and made a factual finding

that the values were not distortive, because “the average unit

value from the United States and Singapore are 3.1 and 4.2 times

the average unit value from all other countries, respectively,” and

because the volume of imports from the two countries was relatively

large, notwithstanding the fact that imports were made during only

one month. Remand Results 49 (contrasting the situation with that

in Hebei, where values were 8.5 times the average value, and the

aberrational imports were in small quantities).            On this record,

Commerce’s determination cannot be said to have been unreasonable,

as Commerce weighed the evidence and chose between imperfect

alternatives.    For the reasons explained above, the court finds

that    Commerce’s   valuation   of   the    resin   applique     input   is

reasonable.



C. Mirrors

       In its Final Results, Commerce used MSFTI data to value mirror

inputs, claiming it to be the best available information.           Dorbest

challenged the choice of data, arguing that the MSFTI data for the

relevant subheading, 7009.9100, was distorted by its inclusion of

specialty mirrors from Taiwan.        The court found that Commerce’s

determination    that   the   MSFTI   data    was    the   best   available
Consolidated Ct. No. 05-00003                                            Page 29

information was not supported by substantial evidence.                  The court

remanded the issue to Commerce with instructions to evaluate the

inaccuracies of the MSFTI data set, which it had not previously

done.        Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1280 (noting that

“[i]nstead of addressing the Respondents’ concerns with the MSFTI

data, Commerce chose to attack the quality of the data proffered by

Respondents, claiming that the unreliability of the data negated

its ability to serve even as a means of evaluating the MSFTI

data.”).       The court also instructed Commerce to evaluate the Glass

Yug data,20 stating that “[a]t the very least, none of Commerce’s

arguments with respect to Glass Yug address why this data should

not be viewed as probative towards a view that Commerce’s chosen

valuation is too high and/or inaccurate.” Dorbest, 30 CIT at_, 462

F. Supp. 2d at 1282.

     On remand, Commerce determined that specialty mirrors from

Taiwan       were   included   in   the   MSFTI   data   and   likely   produced

distortion in that data.21          Remand Results 51-52.      Commerce further


        20
      Glass Yug is a publicly available, quarterly, Indian glass
publication that reports on the flat glass industry. Remand
Results 54.
        21
      Specifically, Commerce found that “all of the imports
within the mirrors HTS category from Taiwan into India” were made
by “an automotive parts company that sells, among other things,
rearview mirrors” that would not be used by Indian producers of
wooden bedroom furniture. Remand Results 51-52. Commerce further
found that this import data “represent 100 percent of imports of
the mirrors HTS category from Taiwan into India and the Taiwanese
data represent 80.74 percent of the total imports under this HTS
                                                   (continued...)
Consolidated Ct. No. 05-00003                                                  Page 30

determined that excluding Taiwanese data from the MSFTI data would

not remedy the dataset.             Id. at 52-53.           This determination was

based in part on the fact that a large portion of the MSFTI data

consisted     of   the   Taiwanese         data.     Commerce       also    noted     that

automotive parts made up at least a portion of the data from other

countries, and that these data were misclassified.                     Id. at 53.      As

a result, Commerce felt it could not “presume with any degree of

certainty that the remaining imports within this category are not

similarly misclassified.” Id.

       Commerce then determined that this Glass Yug data represented

the best available information.                    Commerce found that the two

companies whose prices were reported therein were “large Indian

producers     that    are   significant       players       in   the   Indian       mirror

marketplace”, and that their price information was “reasonably

representative of the cost of mirrors in India.”                       Remand Results

56.    Commerce further found that the data were contemporaneous,

id., specific to the product described by Dorbest, id., likely to

have excluded taxes, id. at 57, and corroborated by other sources

on    the   record.   Id.      In    its    determination,         Commerce    rejected

Petitioners’       arguments        that    the     Glass    Yug     data     are    “not

contemporaneous, not country-wide, not representative and that the

prices are distortive of the market for mirrors in India.” Id. at



       21
      (...continued)
category.” Id. at 52.
Consolidated Ct. No. 05-00003                                          Page 31

64.   No party objects to this determination, and the court finds

that it is reasonable.



D. Cardboard

      In   its   Final   Results,    Commerce     valued   Dorbest’s   packing

cardboard factor of production under subheading 4808.1000, HTS[I].22

Issues & Decision Mem., at 170 (Cmt. 19) P.R. Doc. 1933.               Dorbest

challenged the results, based on an argument that subheading

4808.9000, HTS[I]23 was more appropriate to its cardboard, which

Dorbest claimed was not perforated.         This led Commerce to issue an

Amended Final Determination, using subheading 4808.9000 to value

the cardboard input.      Amended Final Determination and accompanying

Issues & Decision Mem. (Cmt. 5).

      Before the court, AFMC argued that the original classification

of 4808.1000, HTS[I] was more appropriate, alleging that Dorbest’s

packing cardboard was corrugated, and that therefore subheading

4808.1000 was specific to the input, and further arguing that the

phrase     “perforated   or   not”   made   the   question   of   perforation

irrelevant to valuation.       Petitioner’s Br. 22-23.

      The court explained that “[l]ogic would dictate that the use

of the word ‘other’ in the basket subheading indicates that this


      22
      4808.1000, HTS[I] includes: corrugated paper and
paperboard, whether or not perforated.
      23
      4808.9000, HTS[I] includes: other paper and paperboard
corrugated.
Consolidated Ct. No. 05-00003                                               Page 32

subheading should only be used if all other subheadings within that

heading are exhausted and have been deemed inappropriate.” Dorbest,

30 CIT at_, 462 F. Supp. 2d at 1313.              The court further explained

that under well-established classification principles, “it is only

appropriate to use a basket provision when no other subheading

applies.” Id. (citing Witex, U.S.A., Inc. v. United States, 28 CIT

1907, 1916-17 & n. 16, 353 F. Supp. 2d 1310, 1319 & n. 16 (2004)).

In its discussion, the court noted that nonetheless, there was a

difference between Customs classifications and the issue here,

stating that “Commerce’s goal here is different from Customs’.

Whereas   in    Customs         cases     determining     the      proper   specific

classification is paramount . . . in Commerce cases, Commerce is

using the HTS[I] merely to approximate the cost of a factor of

production . . . .” Dorbest 30 CIT at_, 462 F. Supp. 2d at 1308

(citations omitted).

     After concluding that, in subheading 4808.1000, “whether”

likely meant “whether or not,” and that perforation was therefore

probably not dispositive to a classification determination, the

court   found    that      Commerce’s      decision     was     not   supported   by

substantial evidence. Dorbest 30 CIT at_, 462 F. Supp. 2d at 1313.

Dorbest’s cardboard input valuation was therefore remanded to the

agency, with the order to “either explain, with reference to the

description     of   the    input,      why   4808.9000       is   the   appropriate

classification,      or    to    change    the   classification       accordingly.”
Consolidated Ct. No. 05-00003                                            Page 33

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1313.

      Upon remand, Commerce again found that subheading 4808.9000

was   appropriate    for     valuing    the   import.       Remand    Results   90.

Commerce agreed that “whether or not perforated” did not exclude

either     perforated   or   non-perforated       cardboard    from    subheading

4808.1000. Id.      However, Commerce still found that the perforation

language     distinguished     the     two    categories,    stating    that    the

language allows for the inclusion of perforated cardboard in

subheading 4808.1000, while perforated cardboard would rarely be

included in subheading 4808.9000.              This second observation, that

perforated cardboard would not be included in basket provision

4808.9000, was based on Commerce’s determination that perforated

cardboard would more likely be classified under 4808.1000, as that

subject heading specifically mentioned perforated cardboard.24 Id.

at 91. Thus, Commerce chose to use the basket classification “in an

attempt to eliminate any distortions that may potentially be caused

by valuing Dorbest’s non-perforated packing cardboard using an HTS

subheading that likely includes perforated paperboard.” Id.

      In response to comments from the parties during the remand



      24
      Apparently, Commerce did not consider that the exact same
argument as to why perforated cardboard likely would be
classified under 4808.1000 also applies, mutatis mutandis, to
non-perforated cardboard. Namely, that 4808.1000 specifically
mentions non-perforated cardboard, and thus any cardboard that
fits both subheadings should not be classified under 4808.9000,
because 4808.1000 specifically mentions its non-perforated
characteristic.
Consolidated Ct. No. 05-00003                                           Page 34

proceedings, including Dorbest’s argument that other entries under

4808.1000 would be distortive of the input cost, Commerce further

stated that “when valuing factors of production for Dorbest, it is

not   classifying      Dorbest’s    corrugated     packing   cardboard      within

either of these subcategories.         Rather . . . it is evaluating which

HTS subcategory better reflects Dorbest’s packing cardboard input.”

Remand     Results   94    (emphasis   added).       Although     Dorbest    cited

Infodrive data to support its argument that 4808.9000 was the most

appropriate valuation for its input,25 Remand Results 93, Commerce

appears not to have relied on this data.              Id. at 94-95.     Although

Commerce     defends      its   decision    by   arguing   that   it   chose   the

subheading that “better reflects” the input, it appears to the

court that Commerce’s justifications for the decision are only

related to analysis of the classification. This issue is therefore

unlike the mirror inputs, discussed above, in which Commerce made

a factual finding that certain inclusions in the appropriate

subheading caused distortion.              See supra at 28-31.     Rather, here

Commerce did not make a finding, as would have been proper, as to

whether perforated cardboard items classified under subheading

4808.1000 were distortive to its valuation.


      25
      Specifically, Dorbest cited Infodrive data for subheading
4808.1000 to show that “none of the imports under this subheading
match Dorbest’s cardboard as the subheading consists of
‘corrugated box’ (i.e., finished boxes, not cardboard) and ‘Ikea
Blister Outer’ (which is unlike Dorbest’s plain cardboard).”
Remand Results 93 (citing Dorbest’s Rebuttal Comments to the
Department (April 10, 2007)).
Consolidated Ct. No. 05-00003                                           Page 35

     Commerce has now requested a voluntary remand “in order to

permit Commerce to consider whether any cardboard would likely be

present in the 9000 basket subheading given that all cardboard

would likely be placed in the more specific 1000 subheading.”

Def.’s Resp. to Comments on Remand Results 71 (emphasis added).

Commerce suggests that remand is “particularly appropriate because,

for the first time, in AFMC’s June 29, 2007 comments brief,

petitioners     argued    that   the   proper   title   of   the   9000    basket

subheading is ‘other’ rather than ‘other paper and paperboard

corrugated.” Id. Commerce therefore requests a remand “to determine

the actual title of the subheading and determine the correct HTS

subheading to employ for the valuation of cardboard.” Id. at 72.

     Dorbest opposes remand, arguing that numerous documents on the

record show that subheading 4808.9000 is unquestionably “other

paper and paperboard corrugated,” and that AFMC has just now begun

to mis-characterize it as “other.” Rebuttal Comments of Pls.

Dorbest   on     Remand    Redetermination       6-11   (“Dorbest       Rebuttal

Comments”).26      Dorbest       further   argues   that     Commerce     applied


     26
      Dorbest notes that the HTS[I], used in this review, may
have differed from the American HTSUS, and points to multiple
places in the record before Commerce during its initial and
amended determinations, as well as remand, that show the
subheading according to HTS[I]. These include MSFTI statistics
in the World Trade Atlas Commerce used in valuing all inputs in
this investigation, Dorbest’s submission, Shing Mark’s submitted
printouts from InfoDrive India, and Tech Lane’s submission.
Dorbest Rebuttal Comments 7-8 (all quoting subheading 4808.9000
as “other paper and paperboard, corrugated.”). Dorbest also
                                                   (continued...)
Consolidated Ct. No. 05-00003                                   Page 36

subheading 4808.9000 to all other respondents in this case, and

that it is unfair to Dorbest for Commerce to use a different rate.

     The court understands, as put forth by Defendants, that “[a]n

agency may request a remand to reconsider its previous position

without confessing error.” Def.’s Resp. to Comments on Remand

Results 71 (quoting SKF USA Inc. v. United States, 254 F.3d 1022,

1028 (Fed. Cir. 2001).     However, it is difficult to fathom how a

failure to ascertain the meaning of the subheadings at issue on

three separate occasions27 could be characterized as anything but

error.    Nonetheless, the court will grant Commerce’s request for

another remand, particularly as it appears that Commerce has yet to

follow this court’s instructions to “explain . . . why 4808.9000 is

the appropriate classification, or to change the classification,”

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1313, due to the logical

inconsistencies in Commerce’s proffered “explanation.”        See, e.g.,

supra, n. 24.    Upon remand, Commerce shall determine under which

subheading   Dorbest’s   input   would   properly   be   classified,   and

further determine whether the data put forth by Dorbest regarding

distortion to data in subheading 4808.1000 necessitates alteration

of the data used or the selection of a different subheading.



     26
      (...continued)
notes that AFMC submitted information that was consistent with
this description.
     27
      The Final Results, Amended Final Results, and
Redetermination Pursuant to Remand.
Consolidated Ct. No. 05-00003                               Page 37

E. Metal Spare Parts, Non-Scope Metal Canopies and Certain Raw

Materials Expenses

     Commerce requested a voluntary remand on the issue of its

treatment of spare parts, elimination of metal parts and canopies

and valuation of incoming raw material expenses after “realizing

that certain elements of Dorbest’s margin calculation were made in

error.”   Remand Results 95.   The court granted Commerce’s request.

Upon remand, Commerce made certain changes to these factors,

altering Dorbest’s resulting margin calculation. Dorbest concurred

with Commerce’s resolution of these issues, and the Petitioners did

not comment on them, either below or before the court.    Therefore,

the court will accept without review Commerce’s remand decision.


3. Selection of surrogate companies to calculate financial ratios

     A firm’s “general expenses and profits” not traceable to a

specific product are also considered factors of production for

purposes of calculating normal value.    These expenses and profits

include (1) factory overhead (“overhead”), (2) selling, general and

administrative expenses (“SG&A”), and (3) profit.        19 U.S.C. §

1677b(c)(1); see also Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1300.

In order to attribute the appropriate amount of expenses and

profits to the merchandise in question, Commerce uses a ratio that

describes the relationship between expenses and profits and a
Consolidated Ct. No. 05-00003                                 Page 38

firm’s    overall   manufacturing   cost.28   These   calculations   are

performed with data from financial statements of one or more

     28
      In its original opinion, the court described the system of
calculating financial ratios in detail. That explanation is
reproduced here:
     These values are calculated as follows. Factory
     overhead includes such costs as the cost of machinery,
     spare parts, and rent. Commerce adds together all such
     costs, as expressed on a surrogate company’s financial
     statement, to get the total overhead expenditure
     (“Overheads”); Commerce then divides the result by the
     surrogate firm’s material, labor, and energy costs
     (“MLEs”). . . . Finally, Commerce multiplies the
     result by the derived manufacturing cost of the product
     in question of the investigated firm (“MLEp”). The
     result is the overhead that may be allocated to the
     normal value of the merchandise in question
     (“Overheadp”). Stated mathematically:


          Next, Commerce adds the surrogate firm’s MLE and
     Overhead (together “the cost of manufacturing”) and
     determines an amount for general expenses (“SG&As”)
     including, for example, expenses such as bank charges,
     travel expenses, and office supplies. . . . Commerce
     then calculates the ratios of the surrogate firms’ SG&A
     to its cost of manufacturing and multiplies this ratio by
     the sum of MLEp and Overheadp; the result is the SG&A
     that may be allocated to the merchandise in question
     (“SG&Ap”). Stated mathematically:


          Last, Commerce adds an amount for profit. Commerce
     initially   calculates the surrogate company’s profit
     ratio which is the ratio of the surrogate company’s
     before-tax profit (“profits”) over the sum of MLEs,
     Overheads, and SG&As. . . .    Commerce then multiplies
     this result by the investigated company’s derived MLEp,
     Overheadp, and SG&Ap.  The result is the profit that may
     be allocated to the merchandise in question (“profitp”).
     Stated mathematically:


Dorbest, 30 CIT at_, 462 F. Supp. 2d 1301, n. 36 (citations
omitted).
Consolidated Ct. No. 05-00003                                   Page 39

surrogate companies.

     In its Final Results, Commerce used the financial statements

of nine companies to calculate financial ratios.         Dorbest, 30 CIT

at_, 462 F. Supp. 2d at 1302.     The parties challenged various of

Commerce’s determinations as to which companies to include and

which   to   exclude.    The    court    remanded   to    Commerce   its

determinations concerning the inclusion of data from Jayaraja and

Evergreen upon AFMC’s challenge, and also remanded Commerce’s

determination to include data from Swaran, Nizamuddin, Fusion

Design, and DnD upon Dorbest’s challenge to those data.

     Jayaraja and Evergreen

     In remanding Commerce’s determination to include data from

Jayaraja, the court ordered Commerce to address AFMC’s objections

on remand, noting that “[d]espite the fact that Commerce outlined

AFMC’s arguments in the Issues & Decision Mem. . . . the Final

[Results] does not directly or indirectly refute these arguments .

. . .” Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1304 (citations

omitted).    Specifically, the court ordered Commerce to address

AFMC’s contention that Commerce,        in using Jayaraja’s financial

statement, had departed from its “well-established practice to

reject” financial statements that contain “no notes” and “no

auditor’s statement.”   See Dorbest, 30 CIT at_, 462 F. Supp. 2d at

1303.   The court noted that Commerce had also not addressed AFMC’s

alternative argument that Jayaraja’s statement was “a significant
Consolidated Ct. No. 05-00003                                   Page 40

outlier and a cause of distortion” because “[Jayaraja] report[s]

zero depreciation in the profit and loss statement.”        See id. at

1303-04.   The court went on to state that “[a]lthough Commerce’s

argument [that Jayaraja’s financial statement was approved by an

auditor and was sufficiently detailed such that no auditor’s

statement or notes were necessary] may be compelling, the agency

must adopt this position on the agency record if the court is to

affirm it here.” Id.

     In remanding Commerce’s determination to include financial

statements from Evergreen, the court found that Commerce had not

justified its decision “to include statements which it admits are

of questionable reliability and thereby unlikely to constitute the

best available information.” Id. at 1304. Specifically, Commerce

had not addressed AFMC’s concerns that Evergreen’s status as a

“significant   producer   of   leather   garments   as   well   [as]   a

manufacturer of furniture,” id. (quoting AFMC’s Br. 24), would lead

to distortions in Commerce’s calculation of Evergreen’s financial

ratio.   In the Final Results, Commerce had excluded “identifiable

manufacturing expenses related to the production of leather goods

from the MLE denominator,” because of its finding that “Evergreen

outsources almost the entire production of its leather goods.”

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1304 (quoting Memorandum

from Jon Freed, Case Analyst, to File Re: Final Determination

Financial Ratio Memorandum: Wooden Bedroom Furniture from the
Consolidated Ct. No. 05-00003                                     Page 41

People’s Republic of China, P.R. Doc. 1931 at 2).                However,

Commerce had “conceded that Evergreen’s leather production was more

problematic in the calculation of the other ratios,” because its

“SG&A and profit relate to both leather and furniture goods.” Id.

(citations to record omitted).        Nonetheless, “Commerce included

leather related expenses in the denominator of the SG&A and profit

ratios.” Id.    The court found that Commerce had not explained “why

the inclusion of Evergreen’s financial statement, in spite of the

complication identified by Commerce, adds to the accuracy of its

calculation of the surrogate ratios.” Id.         The court went on to

explain that “[p]articularly problematic is the fact that other

financial statements, without such problems, exist.” Id.

       On remand, Commerce made a determination to exclude financial

statements from Evergreen and Jayaraja.          Remand Results 72. In

determining not to use Jayaraja data, Commerce found that “due to

the lack of the auditor’s report, schedules, the auditor’s opinions

and notes to the financial statement,” there was not sufficient

data   to   “allocate   Jayaraja’s   expenses   among   direct   expenses,

overhead, and SG&A with any level of certainty.” Id. at 73.

Commerce explained that “the Jayaraja statements do not report an

amount for depreciation,” and that therefore Commerce had “no means

to conclusively determine if Jayaraja had any depreciation expenses

during the period.” Id. at 73-74. Commerce further noted that this

decision “is consistent with [Commerce’s] practice to normally
Consolidated Ct. No. 05-00003                             Page 42

disregard surrogate financial statements if they are incomplete and

lack certain key reports (e.g., schedules, notes).” Id. at 74

(citing Silicomanganese from Kazakhstan, 67 Fed. Reg. 15,535 (Dep’t

Commerce Apr. 2, 2002)(determination of sales at less than fair

value)).   In determining not to use Evergreen data, Commerce took

into account the issue of disaggregation of profits and SG&A

expenses, and determined that “[u]pon further consideration of this

issue, we find that sufficient evidence does not exist for a

finding that the profit margin for producing and selling leather

garments is the same as that for producing and selling furniture.”

Remand Results 72.

     Dorbest argues that although Commerce stated concern regarding

distortion resulting from the use of Evergreen’s data, it did not

identify the nature of the distortions. Dorbest Comments on Remand

Results 29.    Dorbest points to Fuyao Glass Industries for the

proposition that “a company’s SG&A supports its entire operations,

including both self-production and outsourced merchandise.” Dorbest

Comments on Remand Results 31 (citing Fuyao Glass Indus. Group Co.

v. United States, 2005 Ct. Int’l Trade LEXIS 29, 56-57 (CIT Jan.

25, 2005).    However, the issue in that case was that expenses

related to the purchase of traded goods were reflected in the

numerator, but not the denominator, of the ratio.      Fuyao Glass

Indus. Group Co., 2005 Ct. Int’l Trade LEXIS at 56-57.   The court

noted that there were numerous ways to correct this problem, and
Consolidated Ct. No. 05-00003                              Page 43

once Commerce had included those expenses in the denominator, the

court found Commerce’s methodology to be supported by substantial

evidence. Dorbest also cites Tapered Roller Bearings, arguing that

if there is distortion, Commerce should be able to correct for it,

rather than eliminating the data. Dorbest Comments on Remand

Results 31 (citing Tapered Roller Bearings and Parts Thereof,

Finished and Unfinished, from the People’s Republic of China, 71

Fed. Reg. 75,936 (Dep’t Commerce Dec. 19, 2006)(final results of

2004-2005 administrative review and partial rescission of review)).

Dorbest points out that in the Final Results in this case, Commerce

also included the leather manufacturing data in the denominator of

the SG&A and profit ratios.      However, neither in Fuyao nor in

Tapered Roller Bearings was the issue raised, as it has been here,

that the products being included would have a different profit

margin, based on their differences from the subject merchandise.

In Fuyao, the court found that Commerce’s calculation had resulted

in an “apples to apples” comparison.   Similarly, to achieve such a

results here, Commerce reasonably chose to exclude Evergreen so as

not to make a furniture-to-leather-goods comparison.      Commerce

could not find evidence to show that the profit margins of leather

goods and wooden furniture would be similar, and as such determined

that the inclusion of the data - even if included in both the

numerator and the denominator - could likely be distortive.   Where

other   data   without   these    drawbacks   existed,   Commerce’s
Consolidated Ct. No. 05-00003                                             Page 44

determination to exclude data from Evergreen is supported by

substantial evidence.

       Regarding Jayaraja, Dorbest notes that Commerce’s assertions

on remand “are the polar opposite of those made in [sic] previously

to   the   Court    in    justifying   use   of    Jayaraja    [data].”   Dorbest

Comments on Remand Results 34.            Dorbest further argued that IFP

similarly did not have an auditor’s report, speculating that

Commerce had simply chosen to dispose of the smaller of the two

numbers.     Id. at 36.         However, the court finds that Commerce

followed its practice by choosing not to use incomplete information

that   lacked      an    auditor’s   report,      and   its   determination     was

supported    by     substantial      evidence     where    Commerce   pointed   to

specific data that it was missing, such as depreciation data, and

explained the significance of that data.                Because the inclusion of

IFP was not challenged here, the court will not now address this

issue.

       The court also remanded Commerce’s determination to use data

from financial statements from Swaran, Nizamuddin, Fusion Design

and DnD in its calculation of financial ratios.                 The court noted

that Respondents’ concerns that the smaller size of these companies

would lead to inclusion of unrepresentative data appeared to be

relevant, given that these four companies “had an average SG&A

ratio of 32.22% compared with the 14.37% average SG&A rate of the

other allegedly similar five companies included in the data set.”
Consolidated Ct. No. 05-00003                                      Page 45

Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1306.             Though Commerce

justified its conclusion by pointing to the SG&A ratios of Jayaraja

and Akriti to show that small production and sales volumes did not

always correlate with high SG&A expenses, the court found that this

observation did “not demonstrate the opposite conclusion: that the

size of Nizamuddin, Fusion Design, Swaran, and DnD are irrelevant.”

Id.   The court further explained that “where, as here, there are

(perhaps) other surrogate companies which better approximate the

manufacturing    experience     of   the   importers’     businesses,   the

comparability test may require limiting the data set to those

surrogate companies which reasonably approximate the importers’

manufacturing experience . . . .”          Id. at 1307.    On remand, the

court ordered Commerce to explain its inclusion of these four

companies’ statements, noting that “Commerce is free on remand to

find that these financial statements are as reflective of the

Respondents’    manufacturing    experiences   as   the   other   financial

statements upon which it relies,” but adding that “Commerce must

uniformly apply whatever criterion it ultimately adopts.” Id.

      On remand, Commerce again chose to use financial statements

from Swaran, Nizamuddin, Fusion Design and DnD. Remand Results at

68-69.29   Commerce found that “none of the seven Indian companies



      29
      Commerce first found that all the companies produced
wooden furniture, and that the furniture need not be specifically
for a bedroom in order to provide relevant data. This
determination was not challenged by either party here.
Consolidated Ct. No. 05-00003                             Page 46

used in [Commerce’s] calculation of the surrogate financial ratios

approximates the size of Dorbest,” and that the revenues of all but

one of the companies were under $1 million, with revenues of all

the companies significantly less than that of Dorbest. Remand

Results 69-70.   As a result of all the surrogate companies being

smaller than Dorbest, Commerce did not find “that their relative

size in relation to Dorbest is a basis for the inclusion or

rejection of a financial statement.” Id. at 70.   Commerce further

found “no evidence that relative size is a primary driver in the

differences in financial ratios of the Indian surrogate companies

on the record.” Id.   Commerce based this conclusion on the fact

that the largest of the surrogate companies, Indian Furniture

Products (“IFP”) “represents the mid-point of the calculated SG&A

ratios,” and that “if relative size drove the SG&A ratio,” the

largest company “would be expected to have the lowest SG&A ratio .

. . .” Id. (citations omitted).30 Commerce also found that Swaran’s

high SG&A ratio skewed the average ratio for the four companies,

and that exclusion of Swaran’s data would result in comparable

ratios to those of the other companies. Id. at 71.   Commerce went


     30
      The Petitioners pointed to additional evidence that there
is no inverse correlation between the revenues and the financial
ratios of companies, as the court recognized there might be.
Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1306. Specifically,
Petitioners noted that Fusion Design, which was “the smallest
company in the group, has the second smallest factory overhead
ratio,” and that “the sum of the factory overhead and SG&A ratios
for IFP is nearly identical to those of two of the smallest
companies.” Remand Results 80.
Consolidated Ct. No. 05-00003                                             Page 47

on to defend the inclusion of Swaran’s data based on “[Commerce’s]

preference to use multiple financial statements when they are not

distortive or otherwise unreliable, in order to eliminate potential

distortions that may arise from using those of a single producer.”

Id. (citing Issues & Decision Mem. (Cmt. 3)).

      Dorbest contends that Commerce has “cherry-picked” its data,

and that a “clear, dividing line exists between the small versus

larger companies, with the smaller companies having a markedly

higher SG&A ratio.” Dorbest Comments on Remand Results 19. Dorbest

further    suggests     that   if   none   of   the    surrogate    companies    is

comparable to Dorbest, the court should revisit its decision to

affirm     Commerce’s    determination      not   to    use   Indonesian    data.

Lastly, Dorbest suggests that at the least, Commerce should remove

Swaran data from its calculation, as it has admitted that this data

is distortive.

      In support of its argument that Commerce’s determination was

unreasonable, Dorbest presents its analysis showing that there is

a   relationship   between     company     size   (as    measured    by   cost   of

manufacture31) and SG&A ratio, which is more clearly visible when

the data from Evergreen and Jayaraja are present, as they are in

the second of the two tables, below, taken from Dorbest’s briefing.

See Dorbest Comments on Remand Results, 23-25.


      31
      Commerce’s measurements were based on each company’s
revenue, but a quick review of the data shows that the numbers
themselves are comparable in relation to each other.
Consolidated Ct. No. 05-00003                                  Page 48




It appears to the court that, apart from data from Swaran and IFP

(both of which have large values for SG&A compared to the other

data points), there is indeed a general, inverse         relationship

between the size of a company and its SG&A expenses.     Furthermore,

it appears that Swaran and IFP do not fit this trend.               Thus,

Commerce’s findings, which include comparisons of the two smallest

companies’ SG&A ratios with IFP’s, and which further involved

excluding data from Swaran in order to show comparability, while

still using the Swaran data in its determinations because of its

“preference   to   use   multiple   financial   statements,”   do    not
Consolidated Ct. No. 05-00003                                               Page 49

adequately address the court’s analysis and conclusions in Dorbest.

Indeed, the government states that “Dorbest’s graph illustrates

. . . that there is no relationship linear or otherwise, between

its measure of a company’s size (i.e., MLE) and its SG&A ratio,

because two of the seven data points – IFP and Swaran – bear no

relationship to the line.”                Def.’s Resp. to Comments on Remand

Results 49.32 However, as Swaran’s data has been questioned for its

possible distortive effect, it is unclear how its lack of a

relationship to the line can be used in defense of its inclusion.

It appears to the court, therefore, that Commerce’s determination–

that    there   is   no    relation       between    company   size   and    SG&A–is

unsupported. Nonetheless, Commerce’s determination to include SG&A

ratios      which   it   has    determined    are    “comparable”     to    those   of

companies of other sizes may be within the agency’s discretion, if

based on proper findings regarding the effect of including much

smaller      companies         in   its    data     set.       Commerce’s     remand

determination, however, does not contain such findings.

       Unlike the government’s linear extrapolation in its wage rate

analysis, here, Commerce has chosen to use the average data from a

number of companies, none of which are as large as Dorbest.                   At the


       32
      The government states in its brief that Dorbest has not
proved a “necessary and linear relationship between product
experience and SG&A.” Def.’s Resp. to Comments on Remand Results
46. However, whether the relationship is linear is not
conclusive. If there is a general relationship between the two,
then inclusion of data for much smaller companies, without
further examination, may be distortive.
Consolidated Ct. No. 05-00003                                               Page 50

same time, when determining the best method for finding an accurate

wage rate, Commerce examined, but ultimately rejected, simply using

an   average   of    all   data   from      comparably-sized        entities    that

satisfied    its    criteria    for    inclusion.      See    supra     at    11-12.

Commerce felt that such an action would lead to distorted and

overly large wage rate approximations for all companies under a

certain   size.      Id.       Here,   on   the    other    hand,    Commerce    has

determined that the SG&A data are generally comparable, and that

their inclusion will not cause a distortion when used to calculate

financial ratios for Dorbest. However, Commerce’s determination is

based   on   improperly    concluding       that    there    is   not   a    general

relationship between company size and SG&A because that conclusion

is based on two seemingly aberrational data points, one of which,

Swaran, Commerce itself has identified as aberrational.                        Given

Commerce’s ability to create linear regressions and determine

variances, this methodology lacks the rigor necessary to support

Commerce’s conclusion.         Though, as before, Commerce is welcome to

find that these four companies’ sizes are not relevant to their

SG&As, that finding must be supported by substantial evidence, such

as calculations and identification of outlier data points.


4. Calculation of financial ratios

      During the original proceedings before the court, Dorbest

objected that Commerce had improperly included an amount for

“excise duties” in its calculation of the profit surrogate ratio
Consolidated Ct. No. 05-00003                                            Page 51

for IFP and Raghbir, but routinely excluded excise duties from

financial ratio calculations. Mem. of Points & Authorities in

Support of Pls.’ & Pl.-Intervenors’ R. 56.2 Mot. J. Agency R. 53-

54.33    The government argued that the Respondents failed to exhaust

their administrative remedies by not sufficiently arguing the issue

before the agency. Def.’s Resp. to Pls.’ Surrogate Value Related R.

56.2 Mots. J. Agency R. 99-103. Specifically, the government argued

that although Respondents may have raised the issue of excise

duties during the preliminary investigation, Petitioners did not

thereafter challenge Commerce’s preliminary treatment of excise

duties. Id. at 99-100; see also id. at 101 (citing 19 C.F.R. §

351.309(c)(2)(providing           that    a   case   brief   “must   present   all

arguments that continue in the submitter’s view to be relevant to

the Secretary’s final determination or final results, including any

arguments presented before the date of publication of the . . .

preliminary results.”)).

        Respondents contend that their primary argument (that Commerce

should use IFP data from 2003/04 instead of 2002/03) would have

mooted the issue of excise taxes, but that they had nevertheless

noted        the   issue   in   their    reply   brief.      However,   Carpenter

Technology makes it clear that if Respondents “believed that the

. . . issue was relevant to the Final Results” following the


        33
      Respondents Dorbest and Lacquer Craft Manufacturing
Company, Ltd. filed motions related to these issues together;
however, Lacquer Craft is no longer a party to the proceedings.
Consolidated Ct. No. 05-00003                                       Page 52

adverse decision by Commerce in the Preliminary Results, they

“needed to include that issue in [their] case brief, as required by

the regulation.”     Carpenter Technology Corp. v. United States, 30

CIT_,_, 464 F. Supp. 2d 1347, 1349 (2006).            As a result of not

raising the issue in its case brief, Dorbest “deprived the agency

of   the   opportunity   to   consider   these   arguments    in   the   first

instance,” and further deprived this court of a record to which it

could apply its deferential standard of review. Id.            As a result,

the court is unable to review the issue because of Dorbest’s

failure to exhaust its administrative remedies.

      Also, prior to the court’s decision in Dorbest, AFMC argued

that Commerce had “failed to treat . . . the salaries . . . as SG&A

expenses rather than MLE expenses” for DnD and Evergreen,” AFMC’s

Br. Supp. Mot. J. Agency R. Re: Selection of Surrogate Values &

Calculation of Financial Ratios 26 (“AFMC Financial Ratio Br.”),

and that Commerce failed to similarly categorize certain expenses

of certain surrogate companies, id. at 28-29.             In Dorbest, the

court reserved judgment, allowing the issue to be decided, if

necessary, after Commerce issued its redetermination pursuant to

remand. Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1302, n. 37.                On

remand, Commerce did not address the issues “because the Court

specifically reserved judgment on these issues, and they are not

properly    before   [Commerce]   at     present.”   Remand   Results    110.

However, as discussed above, Commerce reasonably determined to
Consolidated Ct. No. 05-00003                                          Page 53

exclude data from Evergreen and Jayaraja, thus mooting the issue of

salary and certain other expenses as to those companies.               Still at

issue is whether Commerce improperly failed to treat salary as an

SG&A    expense    for    DnD,    whether   Commerce    failed   to    properly

categorize certain expenses of Fusion Design, Akriti, Raghbir and

IFP, and whether Commerce erred in determining income interest

offsets to SG&A for DnD and Raghbir.

       In its Amended Financial Ratio Memorandum, Commerce explained

its treatment of DnD’s “Salary & Other Benefit to Staff” as MLE

rather than SG&A expenses.         Commerce stated that:

       [t]he financial statement of D’n’D shows that its
       employee-compensation amounts are listed on line-items
       “Wages to Staff” under Schedule H and under “Salary &
       Other Benefit to Staff” found in Schedule J. We did not
       include the line-item “Salary & Other Benefit to Staff”
       as SG&A, however, in order to be consistent with our
       determination to treat employee-related expenses as MLE
       rather than as SG&A.

Mem. from Barbara E. Tillman, Acting Deputy Assistant Secretary for

Import Administration, to Joseph A. Spetrini, Acting Assistant

Secretary for Import Administration, Re: Issues & Decision Mem. For

the    Amended    Final    Determination     in   the   Less-Than-Fair-Value

Investigation     of     Wooden   Bedroom   Furniture    from    the   People’s

Republic of China, (Dep’t of Commerce Dec. 27, 2004) P.R. Doc. 1996

(Cmt. 1). The AFMC challenged Commerce’s determination, stating

that DnD had listed all of its manufacturing expenses in Schedule

H, in its subheading “Manufacturing Expenses” and the line items

“Job Work Charges” and “Wages to Staff,” and that DnD listed its
Consolidated Ct. No. 05-00003                                          Page 54

other personnel expenses (which should have been treated as SG&A

expenses)     in   Schedule   I,    under   “Personnel    Expenses,”   showing

certain overhead costs, in addition to the line item “Salary &

Other Benefit to Staff.”           AFMC Financial Ratio Br. 26-27.           AFMC

argues that based on the company’s reporting, “‘Salary & Other

Benefit to Staff’ under Schedule I is the only line where SG&A-

related labor expenses could possibly be listed.” Id. at 27-28.

       The government argues that it properly allocated the combined

wages and benefits reported by DnD as MLE, and that the wages AFMC

argues should be classified as SG&A also “include benefits that are

properly allocated in MLE.” Def.’s Resp. Pls.’ Surrogate Value

Related R. 56.2 Mots. J. Agency R. 88-89 (“Def.’s Surrogate Value

Resp.”).      The government further explained that “Indian companies

commonly classify all labor-related benefits, such as pensions or

medical benefits, as general or administrative expenses.                     Such

classification as ‘administrative’ by the surrogate company does

not imply that the benefits are only paid to non-manufacturing

employees.      Rather, such classification merely implies that the

Indian company considers the benefits to be administrative or

general in nature.” id. at 89-90.              In such cases, where there is

only    one   line-item    for     the   labor-related    benefits,    Commerce

classifies the entire amount as manufacturing labor costs, or MLE.

This,   argues     the   government,     was    the   appropriate   action    for

Commerce here, where DnD’s statements “lumped all employee-related
Consolidated Ct. No. 05-00003                                                           Page 55

benefits with the non-manufacturing labor;” Commerce therefore

included all of the “salaries and other benefits” under MLE. Id. at

90.     The dispute is therefore over Commerce’s interpretation of

DnD’s financial statements. Commerce determined that all employee-

related benefits were included in “Salary & Other Benefit to

Staff,”    line-item,        because        there       appeared      to    be    no    separate

benefits line-item for administrative staff. AFMC, however, argues

that the organization of the information reported by DnD indicates

that “Personnel Expenses” would contain benefits for administrative

staff.          However,         AFMC      does     not       explain       how    Commerce’s

interpretation of the reported data is unreasonable.                               Certainly,

AFMC presents a possible interpretation; however, it is not for the

court     to     decide          between     two,       equally       plausible          factual

interpretations.            As such, the court cannot find unreasonable

Commerce’s       determination          that      DnD   does    not     separately           report

benefits to its administrative staff, and that it will therefore

follow its practice to classify the entire amount as MLE.

      AFMC further argued that Commerce did not categorize the

expenses of manufacturing and non-manufacturing employees as MLE

expenses       and   SG&A    expenses,         respectively,          for   Fusion       Design,

Akriti, Raghbir and IFP.                Although AFMC acknowledges that these

companies’       records         had    intermingled          manufacturing            and    non-

manufacturing labor expenses, AFMC claims that Commerce could have

developed       ratios      of    manufacturing          to    non-manufacturing             labor
Consolidated Ct. No. 05-00003                                        Page 56

expenses   based   on   the    other    surrogate   companies’      financial

statements and applied those ratios to the labor expenses of these

four companies.34 AFMC Financial Ratio Br. 28-29.              The government

notes that AFMC “fails to cite to any legal precedent supporting

this assertion.” Def.’s Surrogate Value Resp. 90.              AFMC responds

that Commerce must segregate the expenses to avoid understating

dumping margins. AFMC’s Br. Reply to Def.’s & Def.-Intervenor’s

Resps. Opp. to AFMC Financial Ratio Br. 11.         However, AFMC has not

stated a basis in law for its argument that Commerce is required to

allocate   labor   costs   between     administrative    and    manufacturing

costs, based on the ratios of these costs developed using the data

from other companies.         Here, Commerce has chosen an imperfect

method (classifying all such costs as manufacturing rather than

administrative) where its alternatives are also imperfect. On this

record, the court cannot conclude that Commerce’s determination—

that allocation of labor expenses is not appropriate where the

companies have not separately classified them—is not supported by

substantial evidence.

     Also still at issue is AFMC's argument that Commerce erred by

offsetting SG&A expenses for DnD and Raghbir with the entire amount

of interest income received, regardless of whether such income was

short-term or long-term interest income.                During its initial


     34
      AFMC included Evergreen in the list of companies with
intermingled labor reporting originally; as noted above, however,
this issue is moot with respect to Evergreen.
Consolidated Ct. No. 05-00003                                    Page 57

briefing,    AFMC   argued   that   Commerce   had   not   followed   “its

well-established practice, which has been upheld by this Court, to

offset SG&A expenses with only short term interest income and

foreign exchange gains or losses.” AFMC Financial Ratio Br. 30.

Rather, according to AFMC, Commerce “improperly offset the SG&A

expenses” for DnD and Raghbir “with the entire amount of interest

income received, irrespective of whether such income was short-term

or long-term interest income.” Id. at 31. AFMC further argued that

“the record is completely devoid of evidence as to whether the

potentially interest bearing assets of these Indian companies bore

long- or short-term interest.” Id.

       In the Issues and Decision Memorandum accompanying its Final

Results, Commerce stated that “[w]here applicable, we have []

offset the surrogate companies’ SG&A expenses with short-term

interest income . . . according to our standard methodology of

including these items as offsets to the cost of production.” Issues

& Decision Mem. P.R. Doc. 1933, 72 (Cmt. 3).               In its initial

briefing before the court, the government argues that in the case

of DnD, “a review of the company’s assets identified in its

financial statements reveals that the company did not have any non-

current interest-bearing assets.        All assets listed . . . are

classified as ‘Current Assets, Loans & Advances.’” Def.’s Surrogate

Value Resp. 92.     Commerce made the factual determination that the

term    “current”   indicated   that   the   accounts   bore   short-term
Consolidated Ct. No. 05-00003                                             Page 58

interest, and that there was “no evidence indicating that these

items were not current as indicated on the schedule.” Id.                       The

government    made    the      same     determination      regarding     Raghbir’s

reporting of “current assets.”              Id.    However, AFMC contends that

Commerce has not followed its longstanding practice, which is “to

offset SG&A (interest expenses) with interest revenue only if the

financial    statement      used      for   the    surrogate   financial    ratios

calculation specifically noted that the income was short-term in

nature.” AFMC Financial Ratio Br. 30.

     It appears to the court that Commerce may have made a factual

finding that items reported as “current assets” should be regarded

as accounts bearing short-term interest, rather than improperly

applying a presumption that the accounts were short-term, as argued

by AFMC.     AFMC’s Br. Reply to Def.’s & Def.-Intervenors’ Resps.

Opp. to AFMC Financial Ratio Br. 12-13 (arguing that Commerce’s

practice in this investigation is to employ a presumption that

interest income is considered long-term unless there is data on the

record   indicating     that     it     should     be   considered    short-term).

However, the record does not show Commerce’s reasoning in making

this determination.         In fact, Dorbest joined in Lacquer Craft’s

brief arguing that AFMC had failed to exhaust its administrative

remedies     with    respect       to   this      argument,    thus   leaving   an

insufficient record on which this court can examine Commerce’s

reasoning. Resp. Lacquer Craft et al. to AFMC’s Mot. J. Agency R.
Consolidated Ct. No. 05-00003                                    Page 59

29.   AFMC responded by arguing that this issue falls into the

exception for issues that were first addressed by Commerce in its

final determination. AFMC’s Br. Reply to Def.’s & Def.-Intervenors’

Resps. Opp. to AFMC Financial Ratio Br. 14, n. 12 (stating that

“Commerce did not calculate financial ratios for [DnD] until the

final determination, and the AFMC did not have an opportunity to

raise [this issue] until this appeal,” and that “Commerce did not

independently calculate ratios for Raghbir in the preliminary

determination, relying instead on on Lung Dong . . . .         Lung Dong’s

calculation, however, did not include an offset.”); see also Hebei

Metals & Minerals Imp. & Exp. Corp. v. United States, 28 CIT 1185,

1196 (2004)(noting an exception to the exhaustion doctrine “where

the respondent did not have the opportunity to raise the relevant

issue at the administrative level.” (citations omitted)).

      Because Commerce did not have the opportunity to explain its

reasoning   during   the   proceedings,   below,   consistent    with   the

objective of “allowing the administrative agency to perform the

functions within its area of special competence,” Hebei Metals, 28

CIT at 1195, the court finds that it would be inappropriate now to

rule on whether the determination was supported by substantial

evidence.     Accordingly,    on   remand,   Commerce   will    have    the

opportunity to explain its reasoning and its factual determinations

regarding the offset of SG&A expenses with short-term interest for

these two companies.
Consolidated Ct. No. 05-00003                                           Page 60

      Finally on this issue, AFMC alleges that certain clerical

errors were made with respect to the market economy inputs for

rubberwood in Commerce’s Amended Final Determination.35                   AFMC’s

Comments on Final Results of Redetermination Pursuant to Court

Remand 14.       AFMC alerted Commerce to the errors during the remand

determination proceedings. Id.            Commerce found that it was not

appropriate      to   correct    clerical   errors     “that    have   not   been

specifically remanded by the Court.” Remand Results 116.                     The

government further argues that AFMC raised this issue “two years

after the conclusion of the original administrative proceeding, and

three months after the Court had remanded the case to Commerce on

other unrelated issues.” Def.’s Resp. to Comments on Remand Results

72.   The government further argues that AFMC failed to exhaust its

administrative remedies by not bringing up the issue, in accordance

with Commerce’s regulations, “within five days after the earlier of

either     the   date   on   which    Commerce    releases     its   calculation

disclosure documents or the date on which Commerce holds its

disclosure       meeting.       Id.   (citing    19   C.F.R.   351.224(c)(2)).

Nevertheless, it is clear that it was within Commerce’s discretion

to fix these ministerial errors.          See, e.g., Hyundai Elecs. Indus.

Co. v. United States, 29 CIT _,_, 395 F. Supp. 2d 1231, 1243


      35
      Dorbest also made allegations of clerical errors during
the remand redetermination; however, in opposing AFMC’s argument
during oral argument before this court, Dorbest clarified its
position that at this point in the proceedings, any further
adjustments would not be appropriate.
Consolidated Ct. No. 05-00003                                      Page 61

(2005)(“Commerce may, with or without a party’s request, correct

errors    that   it   reasonably     regards   as   ministerial   in   final

determinations.” (internal quotations omitted)).          However, Hyundai

and the other cases cited by AFMC do not go so far as to require

that Commerce must correct late-raised ministerial errors.              This

court will not do so here, particularly given the length of time

that had elapsed, and the fact that the rubberwood issue was not

before Commerce on remand, and thus was not a “live” issue.


5. Calculation of Separate/Section A rate36
     During Commerce’s redetermination pursuant to remand, the

agency made adjustments to mandatory respondents’ rates.                  The

parties   dispute     which   of   those   adjustments   should   apply    to

redetermination of the separate rate applied to non-mandatory

respondents, Art Heritage.         As explained in Dorbest, “[b]ecause of

the large number of companies under investigation, pursuant to 19

U.S.C. § 1677f-1(c)(2)(B), Commerce limited its investigation to

the seven largest manufacturers of wooden bedroom furniture from

the PRC.” Dorbest, 30 CIT at_, 462 F. Supp. 2d at 1266.           Commerce

used the margins determined for these mandatory respondents to

determine a weighted-average “separate rate” margin.37


     36
      The term “separate rate” is used interchangeably with
“section A” rate by the parties in this proceeding.
     37
      The government describes Commerce’s separate rate
calculation as follows:
     Commerce weight-averages the antidumping duty margins
                                                   (continued...)
Consolidated Ct. No. 05-00003                                       Page 62

     The government explained in its response to the court’s

November 21, 2007 letter that on remand, Commerce made changes to

mandatory respondent Dorbest’s margin based on challenges Dorbest

had successfully brought before the court,38 and that in addition,

“as a consequence of the complaint filed by [AFMC], Commerce

recalculated     the   financial    ratios   to   exclude    the   financial

statements     of   [Evergreen]    and   [Jayaraja],   and    applied   this

adjustment to Dorbest’s margin.” Def.’s Response Court’s Nov. 21,

2007 Qs 2.     Thus, Commerce made adjustments to Dorbest’s margin

based on Dorbest’s and AFMC’s successful challenges to Commerce’s


     37
      (...continued)
     established for the individually investigated
     respondents, excluding de minimis margins or rates
     based entirely on the facts available, and applies this
     average rate to those companies that, although not
     individually investigated, have, as a threshold matter,
     satisfied Commerce that their export activities are not
     influenced or controlled by the non-market economy
     entity.
Def.’s Resp. Court’s Sept. 12, 2007 Qs at 3 (citing Coalition for
the Preservation of American Brake Drum & Rotor Aftermarket Mfrs.
v. United States, 23 CIT 88, 110, 44 F. Supp. 2d 229, 251(1999).
Accordingly, this “separate rate” is different from the “PRC-
wide” rate applied to companies presumed to be under PRC
government control.
     38
      The government enumerated the changes made to Dorbests’s
margin:
     (1) adjusted the labor rate; (2) valued resin applique
     using [HTSI] 3926.4099; (3) valued mirrors using the
     Indian glass industry publication Glass Yug; (4)
     eliminated the adjustment to Dorbest’s U.S. net price
     calculation for free-of-charge parts; (5) excluded
     certain metal parts from Dorbest’s margin calculation;
     and (6) eliminated the deduction of DIRSEL1U from the
     U.S. price calculation.
Def.’s Response Court’s Nov. 21, 2007 Qs 2.
Consolidated Ct. No. 05-00003                                     Page 63

methodology. This redetermination resulted in a revised margin for

Dorbest of 2.87 percent. Id.39      Commerce also redetermined margins

for   the   other   mandatory   respondents,   excluding   the   financial

statements of Evergreen and Jayaraja, based on AFMC’s complaint,

which applied to the mandatory respondents and separate rate

companies.     Def.’s Resp. to Comments on Remand Results 64.           In

applying its results on remand, Commerce determined that “because

the intervening parties were not interveners in Dorbest’s lawsuit

. . . they are not entitled to changes that flow from Dorbest’s

lawsuit.”     Remand Results 3, n. 1.40        Based on this reasoning,

Commerce calculated the separate rate using the recalculated rates

for the mandatory respondents; however, rather than using the 2.87

rate it had calculated upon remand as Dorbest’s margin, Commerce

calculated a hypothetical rate for Dorbest for the sole purpose of


      39
      Dorbest’s rate prior to remand was 7.87 percent. Wooden
Bedroom Furniture from the People’s Republic of China, 70 Fed.
Reg. 329, 330 (Dep’t Commerce Jan. 4, 2005)(notice of amended
final determination of sales at less than fair market value and
antidumping duty order).
      40
      Art Heritage was plaintiff-intervenor in the case brought
by Laquer Craft, which is no longer part of this consolidated
action; in the case brought by the AFMC, Art Heritage was
defendant-intervenor; Art Heritage did not timely intervene in
the case brought by Dorbest. The parties do not dispute that Art
Heritage’s position in this action is as defendant-intervenor, as
they did not timely file to be plaintiff-intervenors. See, e.g.,
Geum Poong v. United States, 26 CIT 908, 217 F. Supp. 2d 1342
(2002), aff'd, No. 02-1573, 1578 (Fed. Cir. Oct. 2, 2002)
(importers sought to intervene in action before the Court of
International Trade to reap the benefit of lower “all others
rate” calculated by Commerce after remand, but were denied status
as intervenors because they had not timely filed).
Consolidated Ct. No. 05-00003                                  Page 64

recalculating the separate rate.      Commerce calculated this rate by

excluding the financial ratios of Evergreen and Jayaraja, but it

did not include any of the adjustments made as a consequence of

Dorbest’s challenges before this court.         The government explains

that:

     [w]hen recalculating the final separate rate, Commerce
     took into account only the adjustments that stemmed from
     AFMC’s complaint, because AFMC was the only party that
     challenged the separate rate.          Commerce . . .
     recalculated the weighted-average margin for the Section
     A respondents to reflect the change in the financial
     ratios for the mandatory respondents, and did not include
     any Dorbest complaint-based changes in the individual
     rates used to recalculate the separate rate.

Def.’s Resp. Court’s Nov. 21, 2007 Qs 3.        Thus, rather than using

the 2.87 percent rate it had calculated for Dorbest, Commerce used

a hypothetical rate of 8.52 percent for Dorbest when calculating a

weighted-average   separate   rate.      This   rate   incorporated   the

invalidated elements of Dorbest’s original 7.87 percent rate, which

Commerce then adjusted as noted above, by excluding the financial

ratios upon which AFMC prevailed.

     Art Heritage contends that Commerce improperly recalculated

the separate rate on remand by averaging mandatory respondent rates

that were adjusted upwards on challenges made and won by the AFMC,

but not adjusted downwards for challenges Art Heritage claims were

lost by the AFMC, namely challenges to the labor wage rate and to

the valuation of mirrors.     Resp. of Art Heritage Court’s Nov. 21,

2007 Qs 4.    Thus, Art Heritage claims that all the mandatory
Consolidated Ct. No. 05-00003                               Page 65

respondent rates, and subsequently, the separate rate, must be

adjusted to incorporate Commerce’s methodology on remand regarding

labor wage rate and valuation of mirrors.    Id. at 5.   Art Heritage

bases its argument on AFMC’s complaint, which challenged Commerce’s

calculation of normal value for mandatory respondents. Id.       Art

Heritage contends that AFMC subsequently lost these challenges,

once its lawsuit had been consolidated with the suit brought by

Dorbest. In contrast, the AFMC contends that downwards adjustments

flowed only from challenges brought by Dorbest, and that therefore

those adjustments should only apply to Dorbest. Specifically, AFMC

states that “[b]ecause Dorbest’s claims concerning the valuation of

labor and the valuation of mirrors were not appealed by Art

Heritage, any recalculations as a result of Dorbest’s claims have

no relevance to calculating Art Heritage’s margins.” Reply of the

AFMC to Art Heritage’s Resp. to the Court’s Nov. 21, 2007 Qs 2.

     An examination of the AFMC’s Second Amended Complaint, in

Court No. 05-0085, shows that the AFMC made a general challenge to

Commerce’s calculation of normal value, and a number of specific

challenges to Commerce’s calculation of factors of production, none

of which related to the labor wage rate.    Second Amended Complaint

¶ 14 (“[Commerce] erred in its calculation of normal value for the

mandatory respondents, which . . . reduced the weighted-average

margin of dumping applicable to the non-mandatory respondents who

qualified for the Section A rate.”), and ¶¶ 28-33 (alleging that
Consolidated Ct. No. 05-00003                                      Page 66

Commerce erred by mis-valuing certain raw materials, and by not

using adverse facts available).           Art Heritage claims that “[b]y

alleging error for all mandatory respondents’ calculations of

normal value, AFMC is, by definition, challenging the surrogate

values for all factors of production [].”           Comments on behalf of

Art   Heritage    et    al.   on   Dep’t    Commerce   Final   Results   of

Redetermination    on    Remand    6   (emphasis   omitted)(“Art   Heritage

Comments on Remand Results”).          However, neither the complaint nor

AFMC’s Motion for Judgment on the Agency Record indicate that AFMC

brought a challenge to Commerce’s wage rate determination or its

valuation of mirrors for the mandatory respondents,41 and, as the

AFMC pointed out, consolidation “does not merge the suits into a

single cause, or change the rights of the parties, or make those

who are parties in one suit parties in another.” AFMC’s Rebuttal

Comments on Final Results of Redetermination Pursuant to Court

Remand 53 (citing Johnson v. Manhattan Ry. Co., 289 U.S. 479,

496-97 (1933).    Further, Art Heritage is not entitled to a revised

all-others rate for claims brought by Dorbest, as it was not a

plaintiff-intervenor in that case. Thus, Art Heritage’s claim that


      41
      Art Heritage points out that AFMC’s brief mentions mirrors
as a factor of production, and that this “provides compelling
evidence to demonstrate that the AFMC indeed brought the issue of
mirrors to the forefront to be decided by the Court.” Art
Heritage Comments on Remand Results 6. However, the one sentence
claiming that Commerce should have used adverse facts available
as to one of the mandatory respondents is not sufficient to sweep
the entirety of Dorbest’s challenge to mirror valuation into the
AFMC’s cause of action.
Consolidated Ct. No. 05-00003                                         Page 67

Commerce must recalculate the mandatory respondent rates, taking

into account this court’s rulings on labor wage rate and mirrors,

and subsequently recalculate the separate rate, must fail.

     Nonetheless, while it may be correct that Art Heritage is not

entitled to have Commerce make adjustments in its favor, Commerce

cannot justify creating invalid data for use in its calculations.

D & L Supply Co. v. United States, 113 F.3d 1220, 1223 (Fed. Cir.

1997)(deciding under the 1988 version of the antidumping law that

“[i]nformation     that   has   conclusively      been   determined    to   be

inaccurate does not qualify as the ‘best information’ under any

test, and certainly cannot be said to serve the ‘basic purpose’ [of

the statute] of promoting accuracy.” ); F.lli De Cecco Di Filippo

Fara S. Martino S.p.A. v. United States,       216 F.3d 1027, 1032 (Fed.

Cir. 2000)(affirming Court of International Trade’s ruling that

Commerce   could    not   use   a   rate   that    had   been   “thoroughly

discredited” by Commerce’s own investigation).            In calculating a

rate for Dorbest which was only used in the weighted-average

determination of the separate rate, Commerce chose to ignore the

more accurate margin it had calculated for Dorbest as a result of

this action.   The use of this hypothetically constructed rate for

Dorbest, which Commerce knew to be invalid, did not constitute the

best information available, and is therefore not in accordance with

law. See, D & L Supply Co. v. United States, 113 F.3d at 1224.              On

remand, Commerce need not implement changes flowing as a result of
Consolidated Ct. No. 05-00003                                    Page 68

Dorbest’s challenges in calculating new margins for mandatory

respondents   and   separate   rate   companies   that   did   not   timely

intervene to protect their rights; however, in calculating the

separate rate, it may not use or create invalid data where it has

already calculated more accurate data.            To do so is not in

accordance with law and therefore cannot be affirmed.


                               CONCLUSION

     In summary, the court finds as follows:
(i) Commerce's calculation of the labor rate is affirmed;
(ii) Commerce’s valuation of hooks and connectors, resin applique,
and mirrors is affirmed;
(iii) Commerce’s valuation of cardboard is remanded;
(iv) Commerce's selection of surrogate companies for the
computation of the financial ratios is remanded;
(v) Commerce’s calculation of financial ratios is remanded only for
Commerce’s consideration of interest income; and
(vi) Commerce’s calculation of the separate rate is remanded.

     Remand results are due by April 28, 2008. Comments are due by
May 13, 2008. Reply comments are due by May 23, 2008.

     SO ORDERED.

                                                  /s/ Donald C. Pogue
                                                  Donald C. Pogue, Judge

Dated:    February 27, 2008
          New York, New York
                             ERRATA


            Slip Op. 08-24, issued February 27, 2008

              Dorbest Ltd., et al. v. United States


Please make the following change:

     Page 2 (in the attorney/party listing): In place of “Jeffrey
     S. Bucholtz, Acting Assistant Attorney General” please
     substitute “Michael F. Hertz, Deputy Assistant Attorney
     General.”